Citation Nr: 0618537	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs non-
service-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The record indicates that the appellant served in the 
Philippine Commonwealth Army, under the United States Armed 
Forces in the Far East (USAFFE), from December 1941 to May 
1942, from January 1944 to September 1944, and from June 1945 
to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The appellant has not contended that his service was other 
than with the Commonwealth Army of the Philippines under the 
USAFFE, and there is no indication that had service in the 
U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
(4), 3.5, 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the Board believes the applicable facts 
and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion 
below, the appellant's lack of basic eligibility for VA 
pension benefits is clear, so there can be no prejudice in 
not engaging in further VCAA notice or action.  See, e.g., 
Valaio v. Principi, 17 Vet. App. 229, 231-32 (2003), holding 
that any error in applying the VCAA is nonprejudicial where 
the facts are not in dispute and the facts averred could not 
conceivably lead to a different result.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), to the effect that 
the VCAA is not applicable to a claim in which the law, and 
not the evidence, is dispositive of the claim.  Therefore, 
the Board may proceed with the appellant's claim at this 
time.

II.  Discussion

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§  1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record includes the appellant's October 1994 
application for pension from the Philippines Veterans Affairs 
Office.  He indicated he served during World War II, with the 
Philippine Army USAFFE.  The appellant repeated that 
description of his service in a February 2004 letter to the 
RO in which he inquired about eligibility for VA pension, and 
stated he had served in "WW II - PA USAFFE".  In his 
Application for Compensation and/or Pension, VA Form 21-526, 
in April 2004, he listed his service dates as having been in 
the Philippine Army from December 1941 to May 1942 and from 
January 1944 to September 1944.  In his May 2004 notice of 
disagreement (NOD) with the RO's denial of his claim, he 
enclosed a photocopy of a previous claim form showing the 
above service dates, plus additional service in the 
Philippine Army from June to July of 1945.

With regard to the documents submitted by the appellant, the 
Board notes that the Philippine government has its own laws 
and regulations, which permit recognition of military service 
for purposes of that nation's benefits, which is not 
recognized by the U.S. Armed Forces for purposes of VA 
benefits.  In fact, in his NOD, he stated that he has been 
found entitled to payments as a "Philippine Veterans 
Pensioner".


The Board recognizes that the RO did not seek certification 
from the U.S. service department regarding the appellant's 
claimed service.  However, the appellant has never claimed to 
have served in any branch of the U.S. military that would 
render him eligible for the benefit he seeks.  The period of 
service he reported, with the Philippine Army under the 
USAFFE, fails to render him eligible for non-service-
connected disability pension benefits.  As noted, service 
before July 1, 1946, in the organized forces of the 
government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including organized guerrilla forces 
subsequently recognized by a service department, does not 
qualify as active service for certain VA benefits, including 
non-service-connected disability pension.  38 U.S.C.A. § 
107(a); see also Fonseca v. Derwinski, 2 Vet. App. 54, 55 
(1992).

Thus, the appellant's alleged service cannot constitute 
active military, naval, or air service for purposes of 
establishing entitlement to non-service-connected disability 
pension.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. §§ 
3.1(d), 3.3(a)(3).  The appellant has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, supra.


ORDER

Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


